                                                                                              CLOSED,JURY,STAYED
                                     U.S. District Court
                            Southern District of Ohio (Columbus)
                    CIVIL DOCKET FOR CASE #: 2:20−cv−01411−SDM−EPD

Rumpke et al v. Lowe's Companies, Inc. et al                            Date Filed: 03/18/2020
Assigned to: Judge Sarah D. Morrison                                    Date Terminated: 08/10/2020
Referred to: Magistrate Judge Elizabeth Preston Deavers                 Jury Demand: Plaintiff
Cause: 15:1938 Fair Labor Standards Act                                 Nature of Suit: 710 Labor: Fair Standards
                                                                        Jurisdiction: Federal Question
Plaintiff
Brian Rumpke                                              represented by Robert E DeRose , II
                                                                         Barkan Meizlish Handelman Goodin DeRose
                                                                         Wentz, LLP
                                                                         250 E. Broad St, 10th Floor
                                                                         Columbus, OH 43215
                                                                         614−221−4221
                                                                         Fax: 614−744−2300
                                                                         Email: bderose@barkanmeizlish.com
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                        Elaina S. Bailey
                                                                        Sommers Schwartz, P.C.
                                                                        One Towne Square, 17th floor
                                                                        Southfield,, MI 48076
                                                                        248−746−4018
                                                                        Fax: 248−936−2122
                                                                        Email: ebailey@sommerspc.com
                                                                        PRO HAC VICE
                                                                        ATTORNEY TO BE NOTICED

                                                                        Jessica R. Doogan
                                                                        Barkan Meizlish Handelman Goodin DeRose
                                                                        Wentz, LLP
                                                                        250 E. Broad Street
                                                                        10th Floor
                                                                        Columbus, OH 43215
                                                                        614−221−4221
                                                                        Fax: 614−744−2300
                                                                        Email: jdoogan@barkanmeizlish.com
                                                                        ATTORNEY TO BE NOTICED

                                                                        Kevin J. Stoops
                                                                        Sommers Schwartz, P.C.,
                                                                        One Towne Square, 17th Floor,
                                                                        Southfield, MI 48076
                                                                        248−784−6613
                                                                        Fax: 248−236−2143
                                                                        Email: kstoops@sommerspc.com
                                                                        PRO HAC VICE
                                                                        ATTORNEY TO BE NOTICED
                    Case 5:20-cv-00118-KDB-DSC Document 18 Filed 08/10/20 Page 1 of 4
Plaintiff
Nicholle Frank                               represented by Robert E DeRose , II
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                           Elaina S. Bailey
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Jessica R. Doogan
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Kevin J. Stoops
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

Plaintiff
Sean Wolfe                                   represented by Robert E DeRose , II
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                           Elaina S. Bailey
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Jessica R. Doogan
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED

                                                           Kevin J. Stoops
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED


V.
Defendant
Lowe's Companies, Inc.                       represented by Matthew Roberts
                                                            Baker & Hostetler LLP
                                                            200 Civic Center Drive
                                                            Suite 1200
                                                            Columbus, OH 43215
                                                            614−462−2694
                                                            Email: mroberts@bakerlaw.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                  Case 5:20-cv-00118-KDB-DSC Document 18 Filed 08/10/20 Page 2 of 4
Defendant
Lowe's Home Centers, LLC                               represented by Matthew Roberts
                                                                      (See above for address)
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED


 Date Filed     #    Docket Text

 03/18/2020    Ï1    COMPLAINT with JURY DEMAND against All Defendants ( Filing fee $ 400 paid − receipt
                     number: 0648−7385192), filed by Brian Rumpke. (Attachments: # 1 Civil Cover Sheet, # 2
                     Summons Form for Lowe's Companies, Inc, # 3 Summons Form for Lowe's Home Centers, LLC)
                     (DeRose, Robert) (Entered: 03/18/2020)

 03/18/2020    Ï2    Summons Issued as to Lowe's Companies, Inc., Lowe's Home Centers, LLC. (mdr) (Entered:
                     03/18/2020)

 03/23/2020    Ï3    WAIVER OF SERVICE Returned Executed. Waiver sent to Lowe's Companies, Inc. on 3/20/2020,
                     answer due 5/19/2020. (DeRose, Robert) (Entered: 03/23/2020)

 03/23/2020    Ï4    WAIVER OF SERVICE Returned Executed. Waiver sent to Lowe's Home Centers, LLC on
                     3/20/2020, answer due 5/19/2020. (DeRose, Robert) (Entered: 03/23/2020)

 04/02/2020    Ï5    MOTION for Leave to Appear Pro Hac Vice (Filing fee of $400 paid, receipt number
                     0648−7407415) of Elaina S. Bailey and Kevin J. Stoops by Plaintiff Brian Rumpke. (Attachments:
                     # 1 Declaration, # 2 Exhibit A−Certificate of Good Standing) (DeRose, Robert) (Entered:
                     04/02/2020)

 04/02/2020    Ï6    MOTION for Leave to Appear Pro Hac Vice (Filing fee of $400 paid, receipt number
                     0648−7407415) of Elaina S. Bailey and Kevin J. Stoops by Plaintiff Brian Rumpke. (Attachments:
                     # 1 Declaration, # 2 Exhibit A−Certificate of Good Standing) (DeRose, Robert) (Entered:
                     04/02/2020)

 04/03/2020    Ï7    NOTICE OF DEFICIENCY re 5 MOTION for Leave to Appear Pro Hac Vice (Filing fee of $400
                     paid, receipt number 0648−7407415) of Elaina S. Bailey and Kevin J. Stoops and 6 MOTION for
                     Leave to Appear Pro Hac Vice (Filing fee of $400 paid, receipt number 0648−7407415) of Elaina
                     S. Bailey and Kevin J. Stoops (mdr) (Entered: 04/03/2020)

 04/16/2020    Ï8    MOTION for Leave to Appear Pro Hac Vice (Filing fee of $400 paid, receipt number
                     0648−7407415) of Kevin J. Stoops and Elaina S. Bailey by Plaintiff Brian Rumpke. (Attachments:
                     # 1 Declaration, # 2 Exhibit A−Certificate of Good Standing) (DeRose, Robert) (Entered:
                     04/16/2020)

 04/17/2020    Ï9    NOTATION ORDER Granting 5 , 6 and 7 Motions for Leave to Appear Pro Hac Vice of Kevin J.
                     Stoops and Elaina S. Bailey entered by Magistrate Judge Elizabeth Preston Deavers on 04/17/2020.
                     (mdr) (Entered: 04/17/2020)

 04/23/2020   Ï 10   ORDER REASSIGNING CASE. Case reassigned to Judge Sarah D. Morrison for all further
                     proceedings. Judge George C. Smith no longer assigned to case. Signed by Chief Judge Algenon L.
                     Marbley on 4/23/20. (jcw) (Entered: 04/23/2020)

 05/15/2020   Ï 11   NOTICE of Appearance by Matthew Roberts for Defendants Lowe's Companies, Inc., Lowe's
                     Home Centers, LLC (Roberts, Matthew) (Entered: 05/15/2020)

 05/15/2020   Ï 12   Unopposed MOTION to Stay by Defendants Lowe's Companies, Inc., Lowe's Home Centers, LLC.
                     (Roberts, Matthew) (Entered: 05/15/2020)

                 Case 5:20-cv-00118-KDB-DSC Document 18 Filed 08/10/20 Page 3 of 4
05/15/2020   Ï 13    Corporate Disclosure Statement by Defendant Lowe's Companies, Inc. (Roberts, Matthew)
                     (Entered: 05/15/2020)

05/15/2020   Ï 14    Corporate Disclosure Statement identifying Corporate Parent Lowe's Companies, Inc. for
                     Defendant Lowe's Home Centers, LLC. (Roberts, Matthew) Modified text on 5/18/2020 (kk2)
                     (Entered: 05/15/2020)

05/18/2020   Ï 15    ORDER granting 12 Motion to Stay. This case is STAYED. The parties shall file a JOINT
                     WRITTEN STATUS REPORT by NOVEMBER 18, 2020, updating the Court on the status of the
                     MDL Panel's decision. Signed by Magistrate Judge Elizabeth Preston Deavers on May 18, 2020.
                     (jlk) (Entered: 05/18/2020)

08/06/2020   Ï 16    TRANSFER ORDER in re: Lowe's Companies, Inc., Fair Labor Standards Act (FLSA) and Wage
                     and Hour Litigation: A transfer order has been filed today in this litigation. Rule 2.1 of the Rules of
                     Procedure of the Judicial Panel on Multidistrict Litigation, states "An order to transfer or remand
                     pursuant to 28 U.S.C. 1407 shall be effective only upon its filing with the clerk of the transferee
                     district court." Signed by Clerk of the Panel John W. Nichols on 8/5/2020. (er) (Entered:
                     08/06/2020)

08/07/2020   Ï 17    TRANSFER ORDER in re: Lowe's Companies, Inc., Fair Labor Standards Act (FLSA) and Wage
                     and Hour Litigation: It is ORDERED that this action be transferred to the Western District of North
                     Carolina for coordinated or consolidated pretrial Proceedings. Signed by Clerk of the Panel John W.
                     Nichols on 8/5/2020, certified by the Clerk's Office in WDNC on 8/5/2020. (er) (Entered:
                     08/10/2020)

08/10/2020     Ï     Case transferred to District of Western North Carolina. Case file and docket sheet sent
                     Electronically. (er) (Entered: 08/10/2020)




                   Case 5:20-cv-00118-KDB-DSC Document 18 Filed 08/10/20 Page 4 of 4
